Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This office action is in response to the amendment filed on 12/21/2021. Currently claims 2-3, 5-8, 17-31 are pending with claims 25-31 newly added.

Response to Arguments
Applicant’s arguments, see pg. 10, filed 12/21/2021, with respect to previous prior art rejections of claims 2 and 5-7 under 35 USC 103(a) as being unpatentable over Krueger in view of Huang in view of Wiltberger in view of Lin, claim 3 under 35 USC 103(a) as being unpatentable over Krueger in view of Huang in view of Wiltberger in view of Lin in view of Papac, claim 8 as being unpatentable over Krueger in view of Huang in view of Wiltberger in view of Lin in view of Goldshleger  have been fully considered and are persuasive.  The previous rejections of claims 2-3 and 5-8 under 35 USC 103(a) have been withdrawn. 
The previous prior art rejections of claims 9-16 have been rendered moot based on the rejected claims being cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 30 recites the limitations:
"the optical beam guidance system" 
"the conjugate image plane"
“the focal position”
in the limitation “wherein the optical beam guidance system laterally shifts the focal position in the conjugate image plane located at the pupil of the eye”.  

Claim 30 depends on independent claim 25. Neither claim 30 nor claim 25 recite an “optical beam guidance system” previous to this limitation. It is not clear if this “the optical beam guidance system” is a new separate element or if it referring to either subcomponent of the deflection unit, the laser system, or something else. For this examination, the optical beam guidance system has been treated as a new separate element being introduced. 
Additionally, neither, claim 30 nor claim 25 recite a “conjugate image plane” previous to this limitation. It is not clear relative to what structure the conjugate image plane exists. For example, is applicant claiming the conjugate image plane of the optical beam guidance system or something else? For this examination, it has been interpreted that applicant is referring to the conjugate image plane of the optical beam guidance system.
Finally, neither, claim 30 nor claim 25 recite a “focal position” previous to this limitation. Nor, is there anything that might be interpreted as providing antecedent basis for a “focal position” such as a “focal point”. Thus, it is not really clear what structure the focal position refers to. Is applicant referring to the focal position of the guidance system, the laser or something else? For this examination, it has been interpreted that applicant is referring to the focal position of the laser.
Regardless if this is correct interpretation or not, the claim should be amended such that these limitations have proper antecedent basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krueger et al (US 20090048586) hereafter known as Krueger in view of Huang et al (US 20070282313) hereafter known as Huang in view of Kurtz et al (US 20090143772) hereafter known as Kurtz.

Regarding claim 25:
Krueger discloses
A device for vitreous humor surgery using a laser [see Figure 4 and para 6 “direct laser pulses having a duration on the order of femtoseconds through the cornea of the eye to a target, location in the preretinal vitreous tissue or retinal microstructures.”], comprising:
a laser system including a femtosecond laser source [see Fig. 4 element 102 and para 21 “femtosecond laser (102)”] and a deflection unit that guides a femtosecond laser beam emitted by the femtosecond laser source [see Fig. 4 elements 104 and 106 and para 22 “A set of scanning mirrors (104) and (106) can be used to aim the laser pulse”];
a control device in operable communication with the femtosecond laser source that guides placement of incisions in the vitreous humor based on navigation [see Fig. 2 element 78 and para 19 “the system control (78) can direct the femtosecond laser (52) to produce multiple pulses”; element 78 is at least a control device], 
the navigation being based on optical coherence tomography (OCT) imaging produced by a detection device in operable communication with the control device, wherein the control device and femtosecond laser source is calibrated to execute vitreous humor laser surgery [see Figs 2, 4 and para 22 “The targeting of the laser via the scanning mirrors (104) and (106) can be guided by image data provided by one or more of an optical coherence tomography (OCT) scanner (108) and a video camera (110) and a photodetector (112) which detects autofluorescent light exited with the laser pulse by multi photon absorption.” Also see para 6… “A femtosecond laser is configured to direct laser pulses having a duration on the order of femtoseconds through the cornea of the eye to a target, location in the preretinal vitreous tissue or retinal microstructures.” The OCT scanner is at least a detection device that produces OCT imaging which directs navigation and from these sections it’s clear that the device is in communication with the control device. Additionally, while the OCT being calibrated / configured to be calibrated with laser source to execute vitreous humor laser surgery is not explicitly stated, this limitation is inherently recited because the device is configured to be applied to the vitreous humor and this implies that the OCT system and the laser are inherently calibrated as without calibration the predictable result of treating the vitreous humor would not occur.] 
However, Krueger does not disclose that the control device that is “programmed to guide the placement of incisions”. Additionally, Krueger does not disclose “wherein the control data provided to the laser source is inclusive of calculating parameters of the laser radiation locally on the retina using an optical model”
Huang discloses that femtosecond lasers require high control of precision to perform laser surgery on the eye and that computers (interpreted as a type of programmed control) can provide this high precision in the analogous art of ophthalmic surgery that employ optical coherence tomography [see para 19… “The femtosecond laser is controlled by computers and can be made to dissect the cornea with widely varied patterns.  However, in order to apply femtosecond laser, optimally customized cuts at high precisions are required.” And abstract “Optical coherence tomography (OCT) is used to map the surface elevation and thickness of the cornea.  The OCT maps are used to plan laser procedures for the treatment of an irregular, opacified or weakened cornea, and in the treatment of refractive errors.”].
Kurtz discloses using optical models to aid in determining the proper overlap of the laser with the target tissue (i.e. calculating parameters of the laser radiation locally on the retina using an optical model) [see Para 188… “The laser system control module moves or adjusts optical or laser elements based on standard optical models to ensure that the center of photodisruption byproduct 1702 overlaps with the target tissue position.”] in the analogous art of laser ophthalmic surgery [see para 2… “This application relates to laser surgery including laser ophthalmic surgery”].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krueger to include a computer programmed with instructions in the form of computerized surgeries for the purpose of controlling Krueger’s femtosecond laser source and Krueger’s deflection unit similarly to that disclosed by Huang since femtosecond lasers require high control of precision and the computerized surgeries provides this high level of control.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krueger in view of Huang’s controller by including calculating parameters using an optical model as taught by Krutz locally on the preretinal, retinal and vitreous humor tissue as this will further aid in determining specific overlaps when targeting tissue,


Regarding Claim 26
Kruger in view of Huang in view of Kurtz further discloses:
detecting the geometric variables three-dimensionally [see paragraph 25 of Krueger, in particular “an optical coherence tomography (OCT) system can be used to produce an image of the area” OCT imaging is capable of imaging 3 dimensionally]; and 
taking into account the three-dimensionality in the control process [see paragraph 26 of Kruegar in particular “the spectral, temporal, and spatial profile of the laser pulse is optimized via phase modulation”. Optimizing spatial profile at least indicates accounting for the three-dimensional profile]

Regarding claims 28-29:
Kruger in view of Huang in view of Kurtz discloses all the limitations to claim 25 and focusing optics for the laser system (see adaptive optics 120 of Krueger).
However, Kruger in view of Huang in view of Kurtz fails to disclose a numerical aperture and therefore fails to disclose the numeral aperture values claimed.
Since the numerical aperture of a focusing optic determines the spot size of the laser and since the spot size of a laser is a result-effective variable, one of ordinary skill in the art would have been motivated to find the optimal numerical aperture through routine experimentation. Evidence of the criticality of the spot size and numerical aperture can be seen in paragraph 20 of Krueger. At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to use a numerical aperture of 0.1, since the optimization of a result-effective variable is considered to be a matter of routine experimentation.

Regarding claim 30:
wherein the optical beam guidance system [see camera 110, and photodetector 112 of Krueger and para 22 of Krueger “The targeting of the laser via the scanning mirrors (104) and (106) can be guided by image data provided by one or more of an optical coherence tomography (OCT) scanner (108) and a video camera (110) and a photodetector (112) which detects autofluorescent light exited with the laser pulse by multi photon absorption.” Elements 110 and 112 are at least an optical beam guidance system] laterally shifts the focal position in the conjugate image plane located at the pupil eye [see paragraph 22 of Krueger, “A set of scanning mirrors (104) and (106) can be used to aim the laser pulse at a target location within the retina or preretinal region of the eye.”  It will be appreciated that each of the set of scanning mirrors (104) and (106) is capable of manipulation by a user to shift the focus of the laser in either a horizontal or vertical direction to the conjugate image plane.]



Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kruger in in view of Huang in view of Kurtz as applied to claim 25 above, and further in view of Goldshleger.
Kruger in view of Huang in view of Kurtz discloses the invention substantially as claimed including all the limitations of claim 17 above. 
	However, Krueger as modified does not disclose the device having a contact glass that couples the eye to the laser system as claimed.
Goldshleger discloses that applanation plates made of glass that for an optical interface with tissue will help reduce optical aberration of variations [see para 176 of Goldshleger “Such an applanation plate can be made of a transparent material such as a glass with a predefined contact surface to the tissue so that the contact surface of the applanation plate forms a well-defined optical interface with the tissue.  This well-defined interface can facilitate transmission and focusing of laser light into the tissue to control or reduce optical aberrations or variations”].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kruger in view of Huang in view of Kurtz to include a glass appellation plate which optically connects the laser system with the eye of the patient in a manner similar to that described by Goldshleger because such a modification would decrease optical aberrations or variations.

Allowable Subject Matter
Claims 2-3,5-8 17-24 and 31 allowed. 

Claims 2 and 17 are the broadest claims. 
Claim 2 recites a device to produce minimally invasive incisions in a retina which includes: a femtosecond laser source emitting laser radiation and a control device in operable communication with the femtosecond laser source programmed to guide placement of incisions in the retina based on navigation. Claim 2 further recites that the navigation be based on optical coherence tomography (OCT) imaging produced by a detection device in operable communication with the control device wherein the control device is programmed and the femtosecond laser source is calibrated to execute retinal layer selective laser surgery in the retina. Additionally, claim 2 discloses the femtosecond laser source emits laser radiation in a green spectral range that is selectively absorbed by a retinal pigment epithelium of the eye and that the control device is programmed to provide control data to the laser source and to control a deflection unit to guide a focal point of laser radiation emitted by the femtosecond laser source such that the incisions are selective for the retinal pigment epithelium. Finally, claim 2 discloses the device includes a scanner mirror under control of the control device laterally shifts a focal position of a femtosecond laser beam emitted by the femtosecond laser source and an optical beam guidance system under control of the control device that images the scanner mirror at a conjugate plane to the scanner mirror at a location that can be placed proximate the pupil of an eye to be treated.
The closest prior art of record Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su. Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su discloses a device to produce minimally invasive incisions in a retina which includes: a femtosecond laser source emitting laser radiation and a control device in operable communication with the femtosecond laser source programmed to guide placement of incisions in the retina based on navigation. Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su further discloses that the navigation be based on optical coherence tomography (OCT) imaging produced by a detection device in operable communication with the control device wherein the control device is programmed and the femtosecond laser source is calibrated to execute retinal layer selective laser surgery in the retina. Additionally, Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su discloses the femtosecond laser source emits laser radiation in a green spectral range that is selectively absorbed by a retinal pigment epithelium of the eye and that the control device is programmed to provide control data to the laser source and to control a deflection unit to guide a focal point of laser radiation emitted by the femtosecond laser source such that the incisions are selective for the retinal pigment epithelium. Finally, Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su discloses a scanner mirror and an optical beam guidance system.
However, while Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su discloses a scanner mirror and an optical beam guidance system, Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su fails to disclose a configuration of the scanner mirror and optical beam guidance that is capable of disclosing “a scanner mirror under control of the control device that laterally shifts a focal position of a femtosecond laser beam emitted by the femtosecond laser source and an optical beam guidance system under control of the control device that images the scanner mirror at a conjugate plane to the scanner mirror at a location that can be placed proximate the pupil of an eye to be treated”. Furthermore, nothing in the prior art when viewed with Krueger in view of Huang in view of Wiltberger in view of Muhlhoff in view of Su obviates this deficiency.  It is important to note that the configuration of the scanner mirror and the optical beam guidance system as being positioned as recited by the missing limitation is not by itself the allowable feature. The use of the conjugate plane is known in ophthalmic laser surgery and it can be argued that the scanner mirror and optical beam guidance system could be manually positioned to recite the configuration as claimed. However, as the positions of the scanner mirror and optical beam guidance system are “under control of the control device” and the control device is a programmed controller, the allowable feature is that this configuration is tied to the operation of the programmed controller. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Claim 17 recites a device for vitreous humor surgery using a laser that includes: a laser system including a femtosecond laser and a deflection unit that guides a femtosecond laser beam, a detection device that determines geometric variables in an eye posterior segment, and an optical beam guidance system configured to have an image plane and a conjugate image plane that are located on opposing sides of the optical beam guidance system. Additionally, claim 17 recites that the optical beam guidance system is further configured such that the image plane is located at a scanner mirror of the deflection unit when the conjugate image plane is located at a pupil of the eye that is to be treated during treatment wherein scanning of a focal point of the femtosecond laser beam by the deflection unit over a retina and a vitreous body of the eye to be treated is facilitated. Finally, claim 17 recites that the detection device is connected to a control device that is programmed to determine a desired incision geometry for the laser system from geometric variables and programmed to control the laser and the deflection unit correspondingly to execute the desired incision geometry when the conjugate image plane is located at the pupil of the eye that is to be treated. 
The closet prior art is Krueger in view of Huang in view of Muhlhoff in view of Su. Krueger in view of Huang in view of Muhlhoff in view of Su discloses a device for vitreous humor surgery using a laser that includes: a laser system including a femtosecond laser and a deflection unit that guides a femtosecond laser beam, a detection device that determines geometric variables in an eye posterior segment, and an optical beam guidance system configured to have an image plane and a conjugate image plane that are located on opposing sides of the optical beam guidance system. Additionally, Krueger in view of Huang in view of Muhlhoff in view of Su discloses that the optical beam guidance system is further configured such that the image plane is located at a scanner mirror of the deflection unit when the conjugate image plane is located at a pupil of the eye that is to be treated during treatment wherein scanning of a focal point of the femtosecond laser beam by the deflection unit over a retina and a vitreous body of the eye to be treated is facilitated. Finally, Krueger in view of Huang in view of Muhlhoff in view of Su discloses that the detection device is connected to a control device that is programmed to determine a desired incision geometry for the laser system from geometric variables.
However, Krueger in view of Huang in view of Muhlhoff in view of Su fails to disclose that the control device is “programmed to control the laser and the deflection unit correspondingly to execute the desired incision geometry when the conjugate image plane is located at the pupil of the eye that is to be treated”. Furthermore, nothing in the prior art when viewed with Krueger in view of Huang in view of Muhlhoff in view of Su obviates this deficiency.  It is important to note that this limitation by itself is not allowable. The use of the conjugate image plane is known in ophthalmic laser surgery. However, tying the placement of the conjugate image plane of the optical guidance system at the pupil to execute the desired incision geometry and this configuration being specifically programmed in controller in combination with having the conjugate image plane being on the opposite side of the image plane of the optical beam guidance system combined with the other positioning of the laser and scanner mirror is not disclosed by the prior art. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792